REINHARDT, Circuit Judge,
dissenting:
This court, like so many others in this era of diminishing concern for constitutional rights, particularly in capital cases, pays lip service to the idea that “death is different.” Meanwhile, it firmly closes its eyes and its mind to the content of that message. The majority tells us, as courts have in so many cases recently, that it is only the end that matters, not the means.
Perhaps it is not surprising, when the primary concern of the judiciary is to “get on with” executions, and when even actual innocence is of questionable importance,1 that this court is willing to approve untested and unauthorized experiments as a means of determining whether capital defendants will live or die. It is not surprising except for the fact that, because “death is different,” we are obligated by the Constitution to employ the most reliable methods available to ensure that we arrive at a fair and just verdict. There are tried and true methods of arriving at the truth in our legal system. At the time of Lam-bright and Smith’s capital trial, there was a procedure for conducting capital jury trials that had been approved by the Arizona courts and that was regularly employed in other states as well. That was the single jury system. It had been found, through centuries of use in British and American courts, to be a reliable means of reaching a proper verdict in all trials. Dual juries had not been so tested; nor had such a procedure ever been authorized by Arizona law for use in a capital trial or otherwise.
We may, of course, seek to improve the methods that we use to arrive at fair verdicts in criminal trials, but we may not experiment with them in capital cases. Experiments tell us whether a procedure is safe to use — whether it is reliable. *1188When the experimental period is over, if all has gone as we had hoped, we may approve a procedure for use in the future. Often we refíne the process during the experimental period, and we grant approval only after the deficiencies are cured. Experimentation entails risks. The experiment may fail, or may be only partially successful. Thus, experiments are not appropriate for use where certainty and reliability are at a premium. It should be obvious to all that a new procedure should be used in a capital case only after it has been determined to be reliable.2
As the Arizona Supreme Court said, “death penalty cases are inappropriate vehicles for experimentation with new procedures.” The majority seems impervious to this elementary concept, and instead affirmatively approves the unauthorized use of an unproven process in a death penalty case. Accordingly, it finds no constitutional error in the lawless judicial conduct that produced the experimental trial in Lam-bright and Smith’s case.
To conduct unauthorized experiments in capital cases is to demonstrate a disdain for human life. A system that deems such experiments to be constitutional institutionalizes that disdain and diminishes the Constitution. The majority says that the experiment “worked out just fine” and so concludes, retroactively, that it was all right to try it out on capital defendants. Even assuming that the experiment did work out in general — and that is still a subject for debate' — -that fact is irrelevant. Human beings on trial for their lives are entitled to more, under our Due Process Clause, than a procedure that may or may not work out “just fine.” They are entitled to a trial by a process that the courts have determined to be reliable. When they are denied such a process, they are denied due process of law. If a dual jury procedure or any other reasonable procedure is determined to be a fair and reliable one, following careful experimentation, that procedure may be employed in future capital cases. But, if it has not yet been determined to be reliable, and it is at an experimental, indeed an unauthorized experimental, stage, its use in a capital case does not comport with due process. Simple respect for human life should tell us that.
Finally, the majority’s bald assertion that the experimental trial caused no problems in Lambright and Smith’s case is not supported, and could not be supported, by objective proof. Errors that affect the very nature of the process or, as the Supreme Court calls them, “structural defects in the constitution of the trial mechanism,” are “necessarily unquantifiable and indeterminate.” In other words, notwithstanding the majority’s facile assurances, the very nature of the error makes it impossible to tell whether everything worked out “just fine” in this unauthorized experimental trial.
In the opinion that the court has withdrawn, the panel majority explained these points in greater detail and with appropriate citation to and analysis of the applicable case authority. I set forth the most relevant portions of that opinion below (with all the extensive and detailed footnotes omitted, out of compassion for the reader). I remain fully persuaded that the panel opinion is correct, as does my able colleague, Judge Warren Ferguson, whose dedication to the Constitution provides a model for all to emulate. The panel opinion read in part:
Although federal due process protections extend to all state criminal trials, the Supreme Court has demanded an even higher degree of procedural regularity and reliability in capital cases. The heightened requirement of proee-*1189dural regularity and reliability derives from the longstanding recognition that:
death is a different kind of punishment from any other which may be imposed in this country.... From the point of view of the defendant, it is different in both its severity and its finality. From the point of view of society, the action in taking the life of one of its citizens also differs dramatically from any other legitimate state action. It is of vital importance to the defendant and to the community that any decision to impose the death sentence be, and appear to be, based on reason rather than caprice or emotion.
Gardner v. Florida, 430 U.S. 349, 357-58, 97 S.Ct. 1197, 51 L.Ed.2d 393; see also Ford v. Wainwright, 477 U.S. 399, 411, 106 S.Ct. 2595, 91 L.Ed.2d 335 (1986) (plurality opinion) (“In capital proceedings generally, this Court has demanded that factfinding procedures aspire to a heightened standard of reliability.... This especial concern is a natural consequence of the knowledge that execution is the most irremediable and unfathomable of penalties ....”)
Indeed, in numerous opinions, the Supreme Court has held that the death penalty may be imposed only following rigidly regular and reliable sentencing procedures. The Court has therefore dictated the discretion that sentencing courts and juries must have. See, e.g., Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978); Godfrey v. Georgia, 446 U.S. 420, 100 S.Ct. 1759, 64 L.Ed.2d 398 (1980). Courts are required to scrutinize the wording of jury instructions. See, e.g., Caldwell v. Mississippi, 472 U.S. 320, 105 S.Ct. 2633, 86 L.Ed.2d 231 (1985); Mills v. Maryland, 486 U.S. 367, 108 S.Ct. 1860, 100 L.Ed.2d 384 (1988). They must, moreover, set strict guidelines for the type of evidence that may be admitted, must be admitted, and may not be admitted. See, e.g., Skipper v. South Carolina, 476 U.S. 1, 106 S.Ct. 1669, 90 L.Ed.2d 1 (1986); Booth v. Maryland, 482 U.S. 496, 107 S.Ct. 2529, 96 L.Ed.2d 440 (1987).
In Beck v. Alabama, the Supreme Court made explicit the obvious point that similar concerns and heightened protections extend to the guilt phase of capital trials. The Beck Court held that the federal Due Process Clause requires lesser included offense instructions in all capital trials, although it reserved the question of whether due process requires such instructions in noncapital cases. The Court concluded that “[t]o insure that the death penalty is indeed imposed on the basis of ‘reason rather than caprice or emotion,’ we have invalidated procedural rules that tended to diminish the reliability of the sentencing determination. That same reasoning must apply to rules that diminish the reliability of the guilt determination.” Beck, 447 U.S. at 637-38, 100 S.Ct. 2382 (internal citations omitted).
This court has also emphasized the higher level of procedural reliability demanded of capital trials. In Beam v. Paskett, 3 F.3d 1301 (1993), a case in which we examined the authorized use of dual juries, we stressed the heightened procedural requirements of capital cases. We wrote that cases that result in the imposition of the death penalty require “exacting constitutional scrutiny.” Id. at 1303-04. We also held that “the level of constitutional scrutiny given to the state’s use of a dual jury procedure is determined by the nature of the punishment the defendant will actually suffer.... Whatever additional constitutional constraints exist on the use of dual juries in capital trials would be a consequence of the greater reliability demanded of verdicts upon which a sentence of death is based .... ” Id. at 1304. In expressing its own disapproval of the trial judge’s use of dual juries in Lambright’s and Smith’s trial, the Arizona Supreme Court wrote that “death penalty cases are inappropriate vehicles for experimentation with new procedures.” State v. Lambright, 138 Ariz. 63, 673 P.2d 1, 8 (Ariz.1983).
States may, of course, “experiment” with new procedures designed to improve the *1190trial process. Indeed, the ability of states to serve as “laboratories” has long been heralded as one of the “happy incidents” of our federal system. See New State Ice Co. v. Liebmann, 285 U.S. 262, 280, 52 S.Ct. 371, 76 L.Ed. 747 (1932) (Brandeis, J., dissenting); see also Arizona v. Evans, 514 U.S. 1, 8, 115 S.Ct. 1185, 131 L.Ed.2d 34 (1995) (citing New State Ice Co., 285 U.S. at 280, 52 S.Ct. 371).
Perhaps the most well-known endorsement of state court “experimentation” with trial procedures came in Chandler v. Florida, 449 U.S. 560, 101 S.Ct. 802, 66 L.Ed.2d 740 (1981), where the- Court held that a state could provide for electronic media coverage of criminal trials. While the Court approved of Florida’s “experimentation” with the use of cameras in the criminal courtroom, before granting its approval the Court explained in great detail the procedures by which Florida had authorized the experiment. Id. at 560-66, 101 S.Ct. at 803-05. Several television stations petitioned the Supreme Court of Florida to change Florida’s Canon of Judicial Ethics 3A(7), which proscribed television coverage of courtroom proceedings. Only after the Florida Supreme Court had “invited presentations in the nature of a rulemaking proceeding” did it allow the televising of one civil and one criminal trial, under specific guidelines. The state supreme court then:
received and reviewed briefs, reports, letters of comment, and studies. It conducted its own survey of attorneys, witnesses, jurors, and court personnel.... A separate survey was taken of judges by the Florida Conference of Circuit Judges. The court also studied the experience of 6 States that had, by 1979, adopted rules relating to electronic coverage of trials, as well as that of 10 other States that, like Florida, were experimenting with such coverage.
Id. at 564, 101 S.Ct. at 805. Following this extensive period of review the Florida Supreme Court concluded that “on balance there [was] more to be gained than lost by permitting electronic media coverage of judicial proceedings subject to standards for such coverage.” Id. (quoting In re Petition of Post-Newsweek Stations, Florida, Inc., 370 So.2d 764, 780 (1979)).
When states carefully consider the impact of new techniques and procedures on a criminal trial, they may, within limits, authorize experimentation with those techniques. Because Florida engaged in such reasoned consideration of the impact that television would have on trials, the United States Supreme Court approved the experiment. This obviously does not imply, however, that individual state trial judges have free reign to experiment with the central elements of the historic trial structure when the state itself has not considered whether to authorize its judges to do so. To allow this type of unauthorized experimentation in a capital case would be to allow individual judges to determine the quality of process each capital defendant would receive. Our constitution guarantees “due process” to prevent exactly this.
Before carrying out an experiment with the fundamental elements of the criminal process, a state must proceed cautiously. It must give due consideration to the potential impact of the procedural innovation. In 1982, Arizona did have a set of rules for the authorization of new criminal procedures. Trial courts had the authority to propose changes, but could not implement them without first securing the approval of the Arizona Supreme Court. As the court stated in this very case:
Nothing we say here should discourage courts, through the adoption of local rules, to carry out experiments which may improve the judicial process. Indeed, these efforts should be encouraged. But local rules must first be approved by this court.
Lambright, 673 P.2d at 7 (emphasis added).
The trial judge in this case did not take the steps Arizona required for the authorization of experimental trial procedures. Instead, he simply decided unilaterally that two defendants would be tried, in a capital case, in an experimental proceeding *1191that he, himself, designed. Nothing Justice Brandéis ever said about the virtue of states as laboratories comes close to sanctioning this type of unguided experiment. In a capital case where procedural protections are heightened and courts engage in “exacting constitutional scrutiny,” Beam, 3 F.3d at 1303-04, a trial judge simply may not design his own criminal procedures. Where he does so, the Due Process Clause of the Fourteenth Amendment is violated. * * *
Having determined that the unauthorized experimentation conducted by the trial judge in this case constitutes a due process violation, our next task is to determine what type of error — tidal or structural' — -results from the use of an unauthorized, experimental jury system. Structural errors are those that affect “the framework within which the trial proceeds.” Arizona v. Fulminante, 499 U.S. 279, 309, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). They are “structural defects in the constitution of the trial mechanism, which defy analysis by ‘harmless error’ standards,” id., and “affect the trial from beginning to end.” Rice v. Wood, 77 F.3d 1138, 1141 (9th Cir.1996). Trial errors, on the other hand, are generally errors that occur “during the presentation of the case to the jury, and that may therefore be quantitatively assessed in the context of other evidence presented.” Id. at 307-08, 111 S.Ct. 1246. Trial errors, unlike structural errors, are subject to harmless error analysis. We have held that “[t]he purpose of harmless-error analysis is to avoid setting aside convictions for small errors or defects that have little, if any, likelihood of having changed the result of the trial.” United States v. Annigoni, 96 F.3d 1132, 1143 (9th Cir.l996)(internal citations omitted).
Our determination of what type of error occurred here, where the trial judge im-permissibly experimented with the jury structure, is aided by the Supreme Court’s decision in Sullivan v. Louisiana, 508 U.S. 275, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993). In Sullivan, the Court held that a jury instruction that erroneously defined the reasonable doubt standard effectively deprived the defendant of his right to a jury trial. The Court first distinguished “structural defects in the constitution of the trial mechanism,” from “errors which occur during the presentation of the case to the jury.” Id. at 282, 113 S.Ct. 2078 (internal citations omitted). It then held that an erroneous reasonable doubt instruction constitutes structural error, writing:
[T]he jury guarantee [is] a “basic protection” whose precise effects are unmeasurable, but without which a criminal trial cannot reliably serve its function. The right to trial by jury reflects, we have said, a “profound judgment about the way in which law should be enforced and justice administered.” The deprivation of that right, with consequences that are necessarily unquantifiable and indeterminate, unquestionably qualifies as “structural error.”
Sullivan, 508 U.S. at 282, 113 S.Ct. 2078 (internal citations omitted).
It is, indeed, hard to imagine an error more starkly structural than an error implicating the very design of the jury mechanism. When, as here, a judge impanels an unauthorized and experimental jury system, he commits an error of this type. The consequences of such an error are, as the Sullivan Court wrote, “necessarily unquantifiable and indeterminate.” Id. Such an error, moreover, quite obviously amounts to an error in the “constitution of the trial mechanism,” that affects “the framework within which the trial proceeds.” Fulminante, 499 U.S. at 309, 111 S.Ct. 1246. We hold, therefore, that an error in the fundamental design of the jury mechanism “unquestionably qualifies as structural error.” Id.
It is well settled that structural errors are not subject to harmless error review. See, e.g. Brecht v. Abrahamson, 507 U.S. 619, 629, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993); Sullivan, 508 U.S. at 280, 113 S.Ct. 2078; Arizona v. Fulminante, 499 U.S. 279, 309, 111 S.Ct. 1246, 113 L.Ed.2d 302 *1192(1991). This is true even on federal habe-as review of state convictions. See Crandell v. Bunnell, 144 F.3d 1213, 1216 (9th Cir.1998); Bland v. California Dep’t of Corrections, 20 F.3d 1469, 1477 (9th Cir.1994) (citing Brecht, 507 U.S. at 629-30, 113 S.Ct. 1710). Where a structural error occurs at trial, an appeals court does not conduct a harmless error review. Nor do we look for a specific showing of prejudice. As the Supreme Court has held, “[t]he existence of such defects ... requires automatic reversal of the conviction because they infect the entire trial process.” Brecht, 507 U.S. at 629-30, 113 S.Ct. 1710 (citing Fulminante, 499 U.S. at 309-10, 111 S.Ct. 1246).
Because the use of dual juries at Lám-bright and Smith’s trial constituted structural error, we reverse petitioners’ convictions.

. It is not Lambright, incidentally, who "dubs the Arizona trial court’s use of dual juries an experiment” as the majority states. It is the Arizona Supreme Court that "dubbed” a/k/a "held” the use of dual juries to be an "experiment,” and an "unauthorized” one at that. The Arizona Supreme Court concluded that "[i]t is clear that the 'experiment' conducted in the instant case was unauthorized....” Arizona v. Lambright, 138 Ariz. 63, 673 P.2d 1, 7 (Ariz.1983).